
	
		III
		Calendar No. 178
		110th CONGRESS
		1st Session
		S. RES. 211
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2007
			Mr. Lugar (for himself,
			 Mr. Dodd, Mr.
			 Biden, Mr. Hagel,
			 Mr. Coleman, Mr. Obama, Mr.
			 Sununu, Mr. Nelson of
			 Florida, Mr. McCain,
			 Mr. Isakson, Mr. Martinez, Mrs.
			 Clinton, and Mr. Kennedy)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			May 24, 2007
			Reported by Mr. Biden,
			 without amendment
		
		RESOLUTION
		Expressing the profound concern of the
		  Senate regarding the transgression against freedom of thought and expression
		  that is being carried out in Venezuela, and for other
		  purposes.
	
	
		Whereas, for several months, the President of Venezuela,
			 Hugo Chávez, has been announcing over various media that he will not renew the
			 current concession of the television station Radio Caracas
			 Televisión, also known as RCTV, which is set to expire on May 27, 2007,
			 because of its adherence to an editorial stance different from his way of
			 thinking;
		Whereas President Chavez justifies this measure based on
			 the alleged role RCTV played in the unsuccessful unconstitutional attempts in
			 April 2002 to unseat President Chavez, under circumstances where there exists
			 no filed complaint or judicial sentence that would sustain such a charge, nor
			 any legal sanction against RCTV that would prevent the renewal of its
			 concession, as provided for under Venezuelan law;
		Whereas the refusal to renew the concession of any
			 television or radio broadcasting station that complies with legal regulations
			 in the matter of telecommunications constitutes a transgression against the
			 freedom of thought and expression, which is prohibited by Article 13 of the
			 American Convention on Human Rights, signed at San Jose, Costa Rica, July 18,
			 1978, which has been signed by the United States;
		Whereas that convention establishes that the right
			 of expression may not be restricted by indirect methods or means, such as the
			 abuse of government or private controls over newsprint, radio broadcasting
			 frequencies, or equipment used in the dissemination of information, or by any
			 other means tending to impede the communication and circulation of ideas and
			 opinions;
		Whereas the Inter-American Declaration of Principles on
			 Freedom of Expression, approved by the Inter-American Commission on Human
			 Rights, states in Principle 13, The exercise of power and the use of
			 public funds by the state, the granting of customs duty privileges, the
			 arbitrary and discriminatory placement of official advertising and government
			 loans; the concession of radio and television broadcast frequencies, among
			 others, with the intent to put pressure on and punish or reward and provide
			 privileges to social communicators and communications media because of the
			 opinions they express threaten freedom of expression, and must be explicitly
			 prohibited by law. The means of communication have the right to carry out their
			 role in an independent manner. Direct or indirect pressures exerted upon
			 journalists or other social communicators to stifle the dissemination of
			 information are incompatible with freedom of expression.;
		Whereas, according to the principles of the American
			 Convention on Human Rights and the Inter-American Declaration of Principles on
			 Freedom of Expression, to both of which Venezuela is a party, the decision not
			 to renew the concession of the television station RCTV is an assault against
			 freedom of thought and expression and cannot be accepted by democratic
			 countries, especially by those in North America who are signatories to the
			 American Convention on Human Rights;
		Whereas the most paradoxical aspect of the decision by
			 President Chavez is that it strongly conflicts with two principles from the
			 Liberator Simón Bolívar’s thinking, principles President Chavez says inspire
			 him, which state that [p]ublic opinion is the most sacred of objects, it
			 needs the protection of an enlightened government which knows that opinion is
			 the fountain of the most important of events, and that [t]he
			 right to express one’s thoughts and opinions, by word, by writing or by any
			 other means, is the first and most worthy asset mankind has in society. The law
			 itself will never be able to prohibit it.; and
		Whereas the United States should raise its concerns about
			 these and other serious restrictions on freedoms of thought and expression
			 being imposed by the Government of Venezuela before the Organization of
			 American States: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its profound concern about the
			 transgression against freedom of thought and expression that is being attempted
			 and committed in Venezuela by the refusal of the President of Venezuela, Hugo
			 Chavez, to renew the concession of the television station Radio Caracas
			 Televisión (RCTV) merely because of its adherence to an editorial and
			 informational stance distinct from the thinking of the Government of Venezuela;
			 and
			(2)strongly
			 encourages the Organization of American States to respond appropriately, with
			 full consideration of the necessary institutional instruments, to such
			 transgression.
			
	
		May 24, 2007
		Reported without amendment
	
